KIRKLAND & ELLIS LLI sean

ELECTRONICALLY FILED

AND AFFILIATED PARTNERSHIPS

601 Lexington Avenue

DOC #:
; New York, NY 10022 DATE FILED: 1/16/2020
Stefan Atkinson, P.C. United States ED

To Call Writer Directly: 1 auomiuns.
+1212 446 4803 +1212 446 4800 +1212 446 4900
stefan.atkinson@kirkland.com

 

www.kirkland.com

January 15, 2020

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Counterclaim Defendants Liqui-Box, Inc. and Liqui-Box Holdings,
Inc., and Olympus Growth Fund VI, L.P. (together, “Counterclaim Defendants”), in the above
captioned matter. Counterclaim Defendants respectfully request the Court’s authorization to file
under seal the attached joint status letter regarding the progress of regulatory approval and the
anticipated scope of the evidentiary hearing and requesting an adjournment of the evidentiary
hearing to the week of February 17, 2020, which would disclose, in whole or in part, material
designated by the parties as “Confidential” and/or “Highly Confidential” under the September 3,
2019 Stipulated Confidentiality and Protective Order [Dkt. #36] (the “Protective Order”). For
such filings, the Protective Order requires the parties to file under seal first, and then exchange
redactions for a proposed public version of the filing shortly thereafter. (Protective Order

{ 8(b).)

Respectfully,
GRANTED.

SO ORDERED. /s/ Stefan Atkinson
Stefan Atkinson, P.C.
Dated: January 16, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

Munich PaloAlto Paris Sanfrancisco Shanghai Washington, D.C.
